Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0004], “Conventional approaches for estimating blood pressure is by recording the blood pressure in real time with a pressure transducer placed intra arterially for e.g., in a radial artery” should read “Conventional approaches for estimating blood pressure is by recording the blood pressure in real time with a pressure transducer placed intra arterially, e.g., in a radial artery”.  
Appropriate correction is required.
Claim Objections
Claims 2-4 objected to because of the following informalities:  
Regarding Claim 2, “during full respiratory cycle” should read “during a full respiratory cycle”.
Regarding Claim 3, “whereas the photoplethysmogram sensor” should read “and wherein the photoplethysmogram sensor”.
Regarding Claim 4, a comma should be inserted between the phrases “higher pressure” and “in steps”, for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “or deflated from a higher pressure in steps”. It is unclear if the cuff is deflating from a higher pressure than the systolic pressure, from a higher pressure than the diastolic pressure, or from a higher than some other pressure benchmark. For the purposes of substantive examination, it is presumed the cuff is deflating from a pressure higher than the diastolic pressure, as evidenced in the applicant’s disclosure (“the maximum pressure of inflation can be less than the subject’s systolic pressure…about 80%”, [0043]). Claim 13 is rejected for the same reason as Claim 4 as it recites the same limitation with the same unclear scope. The examiner’s presumption for this claim is identical to the presumption for Claim 4. 
Claim 5 recites the limitation “while measuring the short term variation in the systolic and diastolic blood pressure”. This limitation is unclear because it is unclear in the context of the claim whether the control unit (12) or the pneumatic valve (16) is doing the measuring. For the purposes of substantive examination, it is presumed the control unit (12) is what is measuring the short term variation in the systolic and diastolic blood pressure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al (U.S. Patent Application No. 2010/160798, for U.S. Patent No. 8,602,997 cited in applicant’s 6/11/2019 IDS, hereinafter Banet).
Regarding Claim 1, Banet discloses
A non-invasive blood pressure variability measuring system (10), comprising: 
a cuff (20) (Element 284, Fig. 24A) pneumatically connected to a pump (14) (Element 276 “includes a pump”, [0148]) to inflate the cuff (20) (“276…inflates a disposable cuff 284”, [0148]) to be wrapped around a limb (21) of a subject (24) (Fig. 24A, “the cuff…wraps around the patient’s bicep”, [0149]); 
a pressure sensor (18) (Element 276 “includes…a pressure sensor”, [0148]) associated with the cuff (20) for measuring a cuff pressure (52); 
a photoplethysmogram sensor (26) (Element 294, Fig. 24A) attached to a fingertip in the same limb (21) of the subject (24) and placed to be distal to the cuff (20) (Fig. 24A shows this configuration) for monitoring blood flow and recording a pulse plethysmograph signal (54) (“294…generates a time-dependent PPG waveform”, [0146]); and 
a control unit (12) (Element 276 “includes…a microcontroller”, ([0148]) connected to the pressure sensor (18) and the photoplethysmogram sensor (26) (The pressure sensor is part of Element 276, “A flexible cable 292 connects the transceiver 272 to…294”, [0146]; “During the indexing measurement, pressure values are digitized by the analog-to-digital converter, and…sent….to…272”, [0149]; analog-to-digital converter is part of 276, [0148]; therefore, 276 is connected to 294 through transceiver 272) for simultaneously recording the cuff pressure (52) (“276…performs an inflation-based measurement of oscillometry”, [0148]; cuff pressure is recorded during oscillometry, [0077]) and the 
Regarding Claim 2, Banet discloses
The system of claim 1, further comprising a respiration sensor (22) (Third accelerometer in Element 274) placed on the chest of the subject (24) (Fig. 24A) to ensure that measurements are made during full respiratory cycle (“These signals are…processed with an algorithm as described above to determine respiration rate”, [0147]; function is the same as applicant’s disclosed monitoring respiratory movement) and to measure the systolic and diastolic pressure variation during the respiratory cycle. It is noted by the examiner that while Banet does not expressly disclose "a respiration sensor… to measure the systolic and diastolic pressure variation during the respiratory cycle ", the respiration sensor disclosed in this claim in light of the specification is structurally indistinguishable from the embodiments proposed by Banet in Fig. 24A and [0147]. 
Regarding Claim 3, Banet discloses
The system of claims 1 and 2, wherein the respiration sensor (22) includes a chest distension sensor belt (Element 274 is attached to cables 282 and 280b in belt-like configuration, Fig. 24A); or a chest electrical impedance respiration sensor whereas the photoplethysmogram sensor (26) includes a 
Regarding Claim 4, Banet discloses
The system of claim 1, wherein the cuff (20) is inflated from a low pressure below the diastolic pressure (“276…performs an inflation-based measurement of oscillometry”, [0148]; “[276]…inflates the bladder to apply pressure”, [0009]; inflating to apply pressure implies pressure was not applied beforehand, i.e. the cuff was below diastolic pressure), or deflated from a higher pressure in steps and held at each pressure step for a duration more than one respiratory cycle (“At a recommended inflation rate (approximately 3-10 mmHg/second)…”, [0065]; under broadest reasonable interpretation “steps” is arbitrary, and could also be a range. Thus, it can be set to such a value such that with this inflation rate each step range is longer than a respiratory cycle).
Regarding Claim 5, Banet discloses
The system of claim 1, wherein the control unit (12) is connected to a pneumatic valve (16) (Element 276 “includes…a valve”, [0148]) in such a way that the pneumatic valve (16) is connected and placed between the pump (14) and the cuff (20) (Element 284 “features an internal, airtight bladder that wraps around the patients bicep”, [0149]; pump and valve are in same element 276, but for valve to control the flow of air it must be between pump and cuff) for controlling the inflation and deflation of the cuff (20) while measuring the short term variation in the systolic and diastolic blood pressure (The functional language “ while measuring” means only a system capable of measuring short term variation in the systolic and diastolic blood pressure is needed, as opposed to a system expressly configured to do so. As this system is capable of the functional language claimed, it reads on this limitation).
Regarding Claim 6, Banet discloses
INDEX can be determined…directly by analyzing the pressure-dependent pulse amplitude in the PPG waveform).
Regarding Claim 7, Banet discloses
The system of claim 1, wherein the empirical relationship between the cuff pressure (52) and the amplitude measure of the pulse plethysmograph signal (54) (MAP is based on cuff pressure, [0077]; “alternatively, PTT can be calculated from…[the PPG] peak”, [0093]) is determined using a parametric curve fit (Fig. 3A, “the data points…can be easily fit with a single linear equation”, [0072]) in order to yield a mean value curve (125, Fig. 3A) and a variation curve providing a variation in pressure for each value of the pulse plethysmograph signal (54) (The functional language “in order to yield” means only a system capable of yielding a variation curve is needed, as opposed to a system expressly configured to do so. As this system is capable of the functional language claimed, it reads on this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Non-Patent Literature (NPL) to Omboni et al ( “Spectral and Sequence Analysis of Finger Blood Pressure Variability”, hereinafter Omboni). 
Regarding Claim 8, Banet discloses the system of Claims 1 and 7 and an average pulse pressure (MAPINDEX, “mean arterial pressure”, [0006]). Banet discloses the claimed invention except for expressly disclosing a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure.  However, Omboni teaches a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure (Fig. 5, p. 30) (under broadest reasonable interpretation, mean value and variation curves showing the variation of systolic and diastolic pressures between two measurements over time after a Fourier transform to the frequency domain is still a mean value curve and variation curve showing distribution of systolic and diastolic pressure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure variability system of Banet, with the mean value and variation curves of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Nitzan et al (U.S. Patent No. 6,120,459, hereinafter Nitzan).
Regarding Claim 9, Banet discloses the blood pressure variability measuring system of Claims 1 and 7, and the empirical relationship being determined by identifying a peak (“Alternatively, PTT can be calculated from…the [PPG] peak” [0093]; this implies the PPG peak must be identified) and a trough (“PTT is typically calculated from the foot or ‘onset’ of the PPG waveform”, [0092]; this implies the foot of the PPG must be identified) (Banet teaches both the foot and the onset to be used to calculate the PTT in one embodiment, “In embodiments, however, [PTT calculations from regions of the waveform that aren’t the onset] may be used to augment calculations of the PTT”) in the pulse plethysmograph signal. Banet discloses the claimed invention except for expressly disclosing plotting an area under a curve of each pulse plethysmograph signal against the cuff pressure, where the area under each curve .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Yang et al (U.S. Patent Application No. 2007/0239039, hereinafter Yang). 
Regarding Claim 10, Banet discloses the system of claims 1, 7 and 9, wherein the short-term variation in the systolic and diastolic blood pressure is determined by tracing a regression line (Fig. 2B) to depict a region with no experimentally-induced change in the blood flow (The horizontal portion of the curve of Fig. 2B) and a region where the blood flow starts decreasing due to an external cuff pressure (“the pulse amplitude will gradually disappear with applied pressure…”, [0070]), and a zero intercept of the line represents the systolic pressure (“…and eventually disappears when this pressure is equal to SYS [systolic pressure]”, [0070]). Banet discloses the claimed invention except for expressly disclosing where an intersection of a regression line represents the diastolic pressure.  However, Yang teaches an intersection of a regression line representing the diastolic pressure (“the last intersection point of the oblique line b [which is cuff pressure]…and the continuous curved waveform a [which is blood pressure] is the diastolic pressure”, [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and regression line of Banet, with .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Banet in view of Yang, and further in view of Omboni. 
Regarding Claim 11, modified Banet discloses determining blood pressure from the intercepts of a regression line. Modified Banet discloses the claimed invention except for expressly disclosing blood pressure variability being estimated as variation from an estimated point.  However, Omboni teaches blood pressure variability being estimated as variation from an estimated point (“The standard deviation of these average values [systolic, diastolic, and mean blood pressures] was also calculated and taken as a measure of the overall variability of the parameters under evaluation”, p. 27, under Data Analysis heading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the regression line of Banet, with the blood pressure variability being estimated as variation from an estimated point of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adi et al (U.S. Patent Application No. 2018/0042501) in view of Han et al (U.S. Patent Application No. 2017/0196469). 
Regarding Claim 12, Adi discloses a method (30) for non-invasively measuring blood pressure variability, comprising: inflating a cuff (20) (Step 208, Fig. 2, “the pressure cuff is activated to inflate”, [0098]) wrapped around a limb (21) of a subject (24) (“a pressure cuff 104 is removably attached…to the first or second finger [of]…the patient”, [0096]) using a pump (14) (Controllable pump 406a, Fig. 4) pneumatically connected to the cuff (20) (“for enabling control of the flow rate…for…the pressure cuff”, [0090]); placing and attaching a photoplethysmogram sensor (26) to a finger tip in the same limb (21) (a patient is removably connected to the system…a first plethysmograph…on a patient’s first finger) of the subject (24) distal to the cuff (20) (The pressure cuff is “between the patient’s palm and plethysmograph”, in order to measure a short term variation in systolic and diastolic blood pressures at a frequency corresponding to that of a respiratory cycle.  However, Han teaches measuring short term variations in systolic and diastolic blood pressure (Fig. 2 shows the measurement of systolic and diastolic pressure over time, “the systolic blood pressure signal 21 and the diastolic blood pressure signal 22…change with the breathing of the user and are unstable in amplitude”, [0049]) at a frequency corresponding to that of a respiratory cycle (“In other words, it is possible to take a period of the systolic blood pressure signal 21 and/or the diastolic blood pressure signal 22 as the respiration cycle Pb”, [0048]). (Note: the respiration cycle Pb being calculated according to the systolic and diastolic blood pressure signals ([00048]) does not teach away from the measurements being taken at a frequency corresponding to Pb). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the derived empirical relationship of Adi, with the measuring a short term variation in systolic and diastolic blood pressures at a frequency corresponding to that of a respiratory cycle of Han, because it is necessary to provide a blood pressure detection device capable of continuously monitoring blood pressures, as taught by Han [0006].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adi in view of Han, and further in view of Banet. 
Regarding Claim 13, modified Adi discloses the method of Claim 12, and inflating the cuff from a low pressure below the diastolic pressure (Fig. 3G graph starts from 0 mmHg, which is below diastolic pressure). Modified Adi discloses the claimed invention except for expressly disclosing holding at each pressure step for a duration more than a respiratory cycle.  However, Banet teaches holding at each pressure step for a duration more than a respiratory cycle (“At a recommended inflation rate (approximately 3-10 mmHg/second)…”, [0065]; under broadest reasonable interpretation “steps” is arbitrary, and could also be a range. Thus, it can be set to such a value such that with this inflation rate each step range is longer than a respiratory cycle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adi, with the holding for longer than a respiratory cycle of Banet, because this is a recommended inflation rate, and therefore not arbitrary (Banet, [0065].
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adi in view of Han, and further in view of Banet and Omboni. 
Regarding Claim 14, modified Adi discloses the method of Claim 12. Modified Adi discloses the claimed invention except for expressly disclosing determining the empirical relationship between the cuff pressure and the amplitude measure of the pulse plethysmograph signal using a parametric curve fit in order to yield a mean value curve and a variation curve providing a variation in pressure for each value of the pulse plethysmograph signal.  However, Banet teaches determining the empirical relationship between the cuff pressure and the amplitude measure of the pulse plethysmograph signal (MAP is based on cuff pressure, [0077]; “alternatively, PTT can be calculated from…[the PPG] peak”, [0093]) using a parametric curve fit (Fig. 3A, “the data points…can be easily fit with a single linear equation”, [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Adi, with the parametric curve fit of Banet, because there are 
Omboni teaches a mean value curve and a variation curve providing distribution of the systolic and diastolic pressure (Fig. 5, p. 30) (under broadest reasonable interpretation, mean value and variation curves showing the variation of systolic and diastolic pressures between two measurements over time after a Fourier transform to the frequency domain is still a mean value curve and variation curve showing distribution of systolic and diastolic pressure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Adi, with the mean value and variation curves of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Regarding Claim 15, modified Adi discloses the method of Claims 12 and 14. Modified Adi discloses the claimed invention except for expressly disclosing plotting the cuff pressure against a measure of the pulse plethysmograph signal to obtain an arterial pressure value.  However, Banet teaches plotting the cuff pressure against a measure of the pulse plethysmograph signal (Fig. 2b) to obtain an arterial pressure value (“SYSINDEX can be determined…directly by analyzing the pressure-dependent pulse amplitude in the PPG waveform).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Adi, with the plotting of Banet, because such plotting can lead to a measurement of the systolic blood pressure, as taught in Banet ([0070].
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Adi in view of Han and further in view of Non-Patent Literature (NPL) to Yanjun et al (“Characters available in photoplethysmogram for blood pressure estimation: beyond the pulse transit time”, from applicant’s 6/11/2019 IDS, hereinafter Yanjun), Nitzan, Banet, and Yang. 
Regarding Claim 16, modified Adi discloses the method of Claims 12 and 14. Modified Adi discloses the claimed invention except for expressly disclosing identifying a peak and trough in the pulse 
Nitzan teaches plotting an area under the curve of each pulse plethysmograph signal against the cuff pressure (Fig. 16, “the systolic pressure is then taken as the cuff pressure for which…”, Col. 13, lines 39-44; thus, the pressure on the graph must be the cuff pressure), where the area under each curve indicates a volume of blood in the finger with each pulse (“The measurement of cardiac-induced changes in tissue blood volume is called plethysmography…”, Col. 1, lines 24-26; from this, and other prior art cited below, it is clear that plethysmography graphs the changes in blood volume, and it is inherent from this that an integral of a graph of blood volume changes would be a total blood volume for the time span).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Adi, with the plotting of Nitzan, because plotting the relationship of the area each pulse of a PPG signal against cuff pressure can lead to the calculation of systolic pressure, as taught by Nitzan (Col. 13, lines 36-42).
Banet teaches tracing regression lines (Fig. 2B) to depict a region with no experimentally- induced change in the blood flow (The horizontal portion of the curve of Fig. 2B) and a region where the 
Yang teaches where an intersection of a regression line representing the diastolic pressure (“the last intersection point of the oblique line b [which is cuff pressure]…and the continuous curved waveform a [which is blood pressure] is the diastolic pressure”, [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Adi, with the intersection of a regression line representing the diastolic pressure of Yang, because this tactic is part of the common Korotkoff method, as taught by Yang ([0004]). 
Regarding Claim 17, modified Adi discloses the system of Claims 12 and 16, and determining blood pressure from the intercepts of a regression line. Modified Adi discloses the claimed invention except for expressly disclosing blood pressure variability being estimated as variation from an estimated point.  However, Omboni teaches blood pressure variability being estimated as variation from an estimated point (“The standard deviation of these average values [systolic, diastolic, and mean blood pressures] was also calculated and taken as a measure of the overall variability of the parameters under evaluation”, p. 27, under Data Analysis heading).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further the method of Adi, with the blood pressure variability being estimated as variation from an estimated point of Omboni, because analysis of blood pressure variability provides information on the mechanisms regulating blood pressure in humans, as taught by Omboni (p. 26, first sentence of the introduction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Asada et al (U.S. Patent No 7,641,614 B2), which describes a method of calibrating blood pressure and plots cuff pressure against PPG amplitudes, while also disclosing a PPG signal to be, to a first approximation, a function of a tissue’s pulsatile volumetric changes (making the area of a PPG curve being a total volume of blood flowing through a vessel inherent).
See the non-patent literature (NPL) to McGrath, which discloses a study finding strong correlations between the stroke volume of awake patients and corresponding PPG features such as pulse amplitude, pulse width, and the area under the curve.
See the non-patent literature to Usman, which teaches a PPG signal to be a measuring technique of detecting blood volume changes in peripheral vessels (making the area of a PPG curve being a volume of blood in a PPG inherent).
See the non-patent literature (NPL) to Su, which teaches blood pressure variation to be expressed as a standard deviation and also discloses s study of finding blood pressure variability of subjects.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN E. COOPER/Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791